UNITED STATES DISTRICT COURT

 

 

FOR THE 2019 AU
DISTRICT OF VERMONT
CHARLES M., )
)
Plaintiff, )
)
Vv. ) Case No. 5:18-cv-92
)
NANCY A. BERRYHILL, Acting )
Commissioner of Social Security, )
)
Defendant. )
OPINION AND ORDER
(Docs. 6, 7)

Plaintiff Charles M. brings this action under 42 U.S.C. § 405(g), requesting reversal of
the decision of the Commissioner of Social Security denying his application for disability
insurance benefits (DIB). (Doc. 1.) Currently pending is Plaintiffs motion to reverse the decision
of the Commissioner (Doc. 6) and the Commissioner’s motion to affirm (Doc. 7). For the reasons
stated below, Plaintiff's motion is GRANTED, and the Commissioner’s motion is DENIED.

Background

Plaintiff was 50 years old on his alleged onset date of December 9, 2013.' (AR 32.) He
claims he is unable to work due to chronic pain and loss of mobility as a result of a labral tear in
his right hip, nerve damage in his groin, and degenerative disc disorder in his neck and lower
back. (AR 42-50, 208, 222.)

Plaintiff completed approximately ten years of schooling and has a GED. (AR 34-35.)

Between 2006 and 2014, he worked as a sales associate at Best Buy. (AR 36-38, 231.) He has

 

' He initially alleged that he was disabled as of December 24, 2012 (Doc. 158), but later
amended his alleged onset date to December 9, 2013, which is the day he turned 50 (AR 32).
also worked as a security guard, assistant manager of a video store, municipal utilities locator,
municipal facilities attendant, and manager of a shoe store. (AR 231.)

In March 2007, Plaintiff developed a right inguinal hernia and injured his right hip while
working at Best Buy. (AR 37, 43, 171.) At his hearing on March 23, 2017, he testified that he
underwent hernia repair surgery about a month after sustaining the injury, and that the operation
damaged nerves in his groin. (AR 43-44.) Treatment notes indicate that he later received
ilioinguinal and hypogastric nerve blocks and ilioinguinal nerve bisection surgery. (AR 362.) In
March 2010, he underwent an arthroscopic labral debridement of his right hip. (AR 321.)

Plaintiff testified that he experiences persistent pain in his hip and groin that is
exacerbated by physical activity such as “[m]oving, walking, [or] sitting”; wearing a belt; and
standing. (AR 46-48.) He further testified that his right hip freezes if he sits or walks for
extended periods of time, which caused him to fall and break his ankle in December 2016.

(AR 50-51.) He estimated he could stay on his feet for about three hours total over the course of
a workday. (AR 52.) He asserted that he can sit for 5 to 20 minutes before experiencing an acute
burning sensation in his thigh, which he can alleviate by standing up or changing positions.

(AR 53-54.) He testified that he has gained around 65 pounds since he was injured in 2007 and
that his weight aggravates his symptoms. (AR 61.)

Plaintiff filed an application for DIB on or about May 27, 2015. (ee AR 14, 75, 85, 86.)
His claim was denied initially on August 5, 2014 (AR 75—84), and on reconsideration on
January 20, 2015 (AR 86-92). He requested a hearing, and Administrative Law Judge (ALJ)
Edward Malvey conducted a hearing on March 23, 2017. (AR 29-74.) Plaintiff appeared at the
hearing and was represented by Attorney Craig Jarvis. (AR 29.) Vocational Expert (VE)

Elizabeth Laflamme also testified. (AR 61-72.) ALJ Malvey issued an unfavorable decision on

 

 
May 9, 2017. (AR 14-22.) The Appeals Council denied Plaintiff's request for review (AR 1),
and he appealed to this court on June 5, 2018 (Doc. 1).
ALJ Decision

Social Security Administration regulations set forth a five-step, sequential evaluation
process to determine whether a claimant is disabled. McIntyre v. Colvin, 758 F.3d 146, 150
(2d Cir. 2014). First, the Commissioner considers “whether the claimant is currently engaged in
substantial gainful activity.” Jd. Second, if the claimant is not currently engaged in substantial
gainful activity, then the Commissioner considers “whether the claimant has a severe impairment
or combination of impairments.” Jd. Third, if the claimant does suffer from such an impairment,
the inquiry is “whether the impairment meets or equals the severity of the specified impairments
in the Listing of Impairments.” /d. Fourth, if the claimant does not have a listed impairment, the
Commissioner determines, “based on a ‘residual functional capacity’ assessment, whether the
claimant can perform any of his or her past relevant work despite the impairment.” Jd.

Finally, if the claimant is unable to perform past work, the Commissioner determines
“whether there are significant numbers of jobs in the national economy that the claimant can
perform given the claimant’s residual functional capacity, age, education, and work experience.”
Id.; see 20 C.F.R. § 404.1520. The claimant bears the burden of proving his case at steps one
through four. McIntyre, 758 F.3d at 150. At step five, there is a “limited burden shift to the
Commissioner” to “show that there is work in the national economy that the claimant can do.”
Poupore vy. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam).

Employing that sequential analysis in his May 9, 2017 decision, ALJ Malvey first
determined Plaintiff has not engaged in substantial gainful activity from his alleged onset date of

December 9, 2013 through September 30, 2014, the date he last met the insured status

 
requirements of the Social Security Act. (AR 16.) At step two, the ALJ found that Plaintiff had
three severe impairments through the date last insured: lumbago, chronic pain syndrome, and
obesity. (AR 16-17.) At step three, the ALJ found that none of Plaintiffs impairments, alone or
in combination, meets or medically equals a listed impairment. (AR 17.)

Next, the ALJ determined that, through the date last insured, Plaintiff had the residual
functional capacity (RFC) to perform the light work as defined in 20 C.F.R. § 404.1567(b)? with
the following exceptions: “he cannot climb ladders, ropes, or scaffolds; can occasionally climb
ramps and stairs; and can occasionally stoop, kneel, crouch, and crawl.” (AR 17.) Because “the
full range of light work requires standing or walking, off and on, for a total of approximately
6 hours of an 8-hour workday,” SSR 83-10, 1983 WL 31251, at *6 (1983), the ALJ implicitly
found that Plaintiff retained the ability to stand and walk for a total of six hours in an eight-hour
workday.

At step four, the ALJ found that Plaintiff was able to perform his past relevant work as a
security guard, commercial and industrial, through the date last insured. (AR 21.) The ALJ
accordingly concluded that Plaintiff has not been under a disability, as defined in the Social

Security Act, at any time from December 9, 2013 through September 20, 2014. (AR 22.)

 

* The regulations include the following definition of light work:

Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may
be very little, a job is in this category when it requires a good deal of walking or
standing, or when it involves sitting most of the time with some pushing and pulling
of arm or leg controls. To be considered capable of performing a full or wide range
of light work, you must have the ability to do substantially all of these activities. If
someone can do light work, we determine that he or she can also do sedentary work,
unless there are additional limiting factors such as loss of fine dexterity or inability
to sit for long periods of time.

 
Standard of Review

The Social Security Act defines disability, in pertinent part, as the “inability to engage in
any substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be expected to
last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Under the
Act, a claimant will only be found disabled if it is determined that his “impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work which
exists in the national economy.” Jd. § 423(d)(2)(A).

In considering the Commissioner’s disability decision, the court conducts “a plenary
review of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner’s decision and if the correct legal standards have
been applied.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012)

(per curiam) (quoting Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)); see also 42 U.S.C.

§ 405(g). “Substantial evidence . . . is ‘more than a mere scintilla.’ It means—and means only—
‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”
Biestek v. Berryhill, 139 8, Ct. 1148, 1154 (2019) (internal citations omitted) (quoting Consol.
Edison Co. of N.Y. v. Nat’l Labor Relations Bd., 305 U.S. 197, 229 (1938)). The “substantial
evidence” standard is even more deferential than the “clearly erroneous” standard; facts found by
the ALJ can be rejected “only if a reasonable factfinder would have to conclude otherwise.”
Brault, 683 F.3d at 448 (quoting Warren vy. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)). The
court is mindful that the Social Security Act is “a remedial statute to be broadly construed and

liberally applied.” Dousewicz v. Harris, 646 F.2d 771, 773 (2d Cir. 1981).

 
Analysis

On appeal, Plaintiff claims that substantial evidence does not support the ALJ’s finding
that he has the RFC to perform the amount of walking and standing required for light work.
(Doc. 6 at 2.) Specifically, Plaintiff contends that the ALJ erred by (1) improperly evaluating his
treating physicians’ opinions of his ability to walk and stand and (2) failing to adequately
consider evidence of pain and other symptoms. (/d. at 5-6.) The Commissioner maintains that
the ALJ’s decision is supported by substantial evidence and free of legal error. (Doc. 7 at 1.)

I. Treating Physicians’ Opinions

Plaintiff argues that the ALJ failed to properly assess the opinions of treating physicians
Dr. Jonathan Fenton and Dr. John Wright regarding Plaintiff's ability to walk and stand. The
court accordingly begins with the treating-physician rule. The treating physician rule “generally
requires a measure of deference to the medical opinion of a claimant’s treating physician.”
Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (per curiam); see also 20 C.F.R.

§ 404.1527. ?
Under the treating-physician rule, “the opinion of a claimant’s treating physician as to the

nature and severity of the impairment is given ‘controlling weight’ so long as it ‘is well-

 

3 Section 404.1527 has been revised effective March 27, 2017. See generally Revisions to
Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017).
Although the revised regulations eliminate the treating physician rule, those regulations apply
only to cases filed on or after March 27, 2017. 20 C.F.R. § 404.1520c. Accordingly, the treating-
physician rule applies to Plaintiff's claim, which was filed in May 2015. See, e.g., Amy P. v.
Comm’r of Soc. Sec., No. 2:17-CV-94, 2018 WL 2095345, at *4 n.1 (D. Vt. May 7, 2018)
(“Because Plaintiff filed her claim before March 2017, .. . the court applies the treating
physician rule under the earlier regulations (20 C.F.R. §§ 404.1527 and 416.927), and not under
the more recent ones (20 C.F.R. §§ 404.1520c and 416.920c).”); Hofman v. Comm’r, No.
18CV6382, 2019 WL 2462292, at *3 (W.D.N.Y. June 13, 2019) (applying treating physician
rule to claim filed in January 2015).

 

 
supported by medically-acceptable clinical and laboratory diagnostic techniques and is not

999

inconsistent with the other substantial evidence in [the] case record.’” Burgess v. Astrue,
537 F.3d 117, 128 (2d Cir. 2008) (alteration in original) (quoting 20 C.F.R. § 404.1527(c)(2)).

If a treating physician’s opinion is not given controlling weight, the ALJ must determine
how much weight the opinion should receive based on several factors. 20 C.F.R.

§ 404.1527(c)(2)}-(6). “[T]o override the opinion of the treating physician, [the Second Circuit]
ha[s] held that the ALJ must explicitly consider, inter alia: (1) the frequen[c]ly, length, nature,
and extent of treatment; (2) the amount of medical evidence supporting the opinion; (3) the
consistency of the opinion with the remaining medical evidence; and, (4) whether the physician
is a specialist.” Greek y. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (first and fourth alterations in
original) (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)). The
Commissioner is required to give “good reasons” for the weight given to a treating source’s
opinion. 20 C.F.R. § 404.1527(c)(2).

“An ALJ’s failure to ‘explicitly’ apply the factors when assigning weight at step two is a
procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (quoting Selian, 708 F.3d
at 419-20)). If “the Commissioner has not [otherwise] provided ‘good reasons’ [for its weight
assignment],” the case must be remanded unless “a searching review of the record” assures the
court “that the substance of the treating physician rule was not traversed.” /d. (alterations in
original) (quoting Halloran v. Barnhart, 362 F.3d 28, 32-33 (2d Cir. 2004) (per curium)).

A. Dr. Fenton

Dr. Fenton was Plaintiff's treating orthopedist from March 20, 2009 to December 9, 2009
and from September 12, 2011 until April 5, 2013. (AR 333-62.) During this time, Dr. Fenton

regularly treated Plaintiff for hip, groin, and lower back pain, performing multiple physical

 
examinations (AR 337, 340, 346, 349, 356, 358, 363-64), diagnostic procedures (AR 345, 346,
361); platelet rich plasma and hyaluronic acid gel injections (AR 333, 340, 341, 342, 343, 351,
357); and tenotomies (AR 351, 353, 355).

According to Dr. Fenton’s treatment notes, Plaintiff reported on January 31, 2013 that his
right hip pain had worsened over the last several months. (AR 336.) He further reported that
“[wlorking on cement floors still flares his pain” and that he did not “feel he can work in retail
on concrete floors and lifting and loading.” U/d.) Dr. Fenton then expressed the opinion that
Plaintiff “should no longer have a lifting and loading job but a true sedentary job without the
lifting and carrying.” (/d.)

The ALJ assigned “little weight” to Dr. Fenton’s January 31, 2013 opinion, reasoning
that the opinion was rendered “almost one year prior to the alleged onset date” and was “solely
based on [Plaintiff's] subjective statements regarding his limitations.” (AR 20.) The ALJ also
noted that Dr. Wright reported in May 2013 that Plaintiff was weaning off narcotics and was
“OK to look for and return to work.” Ud. (quoting AR 423).)

Plaintiff argues that the ALJ failed to comply with the treating-physician rule when
assigning weight to Dr. Fenton’s opinion. However, Plaintiff's last appointment with Dr. Fenton
took place in April 2013, about eight months before the alleged onset date. Because Dr. Fenton
was not a treating physician during the relevant period, the treating-physician rule does not apply
his opinion. Monette v. Astrue, 269 F. App’x 109, 112 (2d Cir. 2008); accord Rogers v. Astrue,
895 F. Supp. 2d 541, 549 (S.D.N.Y. 2012) (“The treating physician rule .. . does not technically
apply when the physician was not the treating physician at all during the relevant time period.”).

But while “opinions from physicians who did not treat the claimant during the relevant

time period are not entitled to controlling weight, . .. such opinions may be entitled to significant

 

 
weight.” Mura v. Colvin, No. 16-CV-6159P, 2017 WL 2543939, at *5 (W.D.N.Y. June 13, 2017)

eae

(internal citations omitted). In particular, this court has held that an ALJ “‘may consider...
medical records and opinions dated prior to the alleged onset date,’ when . . . there is no evidence
of deterioration or progression of symptoms.” Burdick v. Colvin, No. 2:14-CV-133-WKS-JMC,
2015 WL 8352320, at *7 (D. Vt. Nov. 17, 2015), report and recommendation adopted, 2015 WL
8481849 (D. Vt. Dec. 9, 2015) (quoting Pirtle v. Astrue, 479 F.3d 931, 934 (8th Cir. 2007) and
citing Ward vy. Shalala, 898 F. Supp. 261, 263 (D. Del. 1995)). “In any event, ALJs must
evaluate all opinionative evidence, regardless of its source, based upon the factors outlined in 20
CFR § 404.1527(c).” Padilla v. Berryhill, No. 15 Civ. 9312 (VB) (LMS), 2018 WL 3598766, at
*11 S.D.NLY. June 22, 2018), report and recommendation adopted, 2018 WL 3597639
(S.D.N.Y. July 26, 2018).

Here, Dr. Fenton regularly treated Plaintiff for hip, groin, and lower back pain over a
combined period of over two years, including nine appointments between September 2011 and
April 2013. Nothing in the record suggests that Plaintiffs condition changed significantly after
he stopped receiving treatment from Dr. Fenton. Rather, the record indicates that Plaintiff
continued to suffer from hip, groin, and lower back pain—the same ailments Dr. Fenton had
treated—throughout the relevant period.

The ALJ appeared to infer that Plaintiffs condition improved after Dr. Fenton opined
that he was limited to sedentary work, pointing to Dr. Wright’s notes from May 2013 that
Plaintiff was weaning off narcotics and was “OK to look for and return to work.” But as Plaintiff
points out, Dr. Fenton’s opinion is facially consistent with a release to look for and return to
work. Dr. Fenton did not opine that Plaintiff was completely unable to work; rather, he

concluded that Plaintiff could only perform “sedentary” work.

 
Moreover, the ALJ improperly characterized Dr. Wright’s conservative treatment plan as
substantial evidence that Plaintiff could perform more than sedentary work during the relevant
period. ALJs “may not ‘impose[ ] their. . . notion[s] that the severity of a physical impairment
directly correlates with the intrusiveness of the medical treatment ordered.’” Burgess, 537 F.3d
at 129 (alterations in original) (quoting Shaw v. Chater, 221 F.3d 126, 134-35 (2d Cir. 2000));
see also id. at 131 (“Neither a reviewing judge nor the Commissioner is permitted to substitute
his own expertise or view of the medical proof for the treating physician’s opinion’... , or
indeed for any ‘competent medical opinion’ .. . .” (first quoting Shaw, 221 F.3d at 134, then
quoting Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998))). The fact that Plaintiff's treatment
plan involved tapering off his reliance on narcotics does not, on its own, constitute “the
overwhelmingly compelling type of critique that would permit the Commissioner to overcome an
otherwise valid medical opinion.” /d. at 130 (quoting Shaw, 221 F.3d at 135).

Finally, the Commissioner argues that the ALJ properly assigned Dr. Fenton’s opinion
little weight because his statement was based solely on Plaintiff's subjective complaints.
Although the ALJ correctly noted that Dr. Fenton did not perform a physical examination on the
day he rendered his opinion, the record contains years of Dr. Fenton’s treatment notes.

(See AR 333-74.) These records contain evidence that arguably substantiated limitations in
walking and standing. For example, on September 5, 2012, Dr. Fenton performed a FADDIR
(flexion-adduction-internal rotation) test that induced positive groin pain and noted that
additional platelet rich plasma injections were “unlikely to improve [Plaintiff's] standing and
walking tolerance at work.” (AR 337.) The ALJ therefore improperly speculated that Dr. Fenton
based his opinion on Plaintiff's subjective complaints rather than the objective medical findings

documented in his treatment notes. Haines v. Astrue, No. PWG-08-1502, 2010 WL 4294623,

10

 

 
at *2 (D. Md. Oct. 29, 2010) (citing Foxman v. Barnhart, 157 F. App’x 344, 347 (2d Cir. 2005);
see also Garcia Medina v. Comm’r of Soc. Sec., No. 17-CV-6793-JWF, 2019 WL 1230081, at *4
(W.D.N.Y. Mar. 15, 2019) (rejecting ALJ’s reasoning that medical opinion “did not include
detailed examination notes [where] the record as a whole did”).

In sum, although Dr. Fenton’s opinion is not entitled to controlling weight, the court
concludes that the ALJ nevertheless erred in discrediting Dr. Fenton’s opinion.

B. Dr. Wright

Dr. Wright has been Plaintiffs primary care provider since at least 2011. (See AR 452;
but see AR 218 (reporting first visiting Dr. Wright on March 12, 2007).) Dr. Wright completed
an assessment of Plaintiff's physical RFC on June 9, 2015. (AR 469-72.) In that statement, Dr.
Wright listed Plaintiff's diagnoses of right inguinal, right labral tear, and degenerative joint
disease of the lumbar spine. (AR 469.) Among other areas of physical functioning, Dr. Wright
offered several opinions on Plaintiff's ability to stand and walk.* He opined that Plaintiff can
stand for 45 minutes and walk for one hour without needing to change position. (AR 470.) He
further opined that Plaintiff can stand or walk for a total of two hours over the course of an eight-
hour workday. (/d.) Additionally, Dr. Wright indicated that Plaintiff needs a job that permits
shifting positions at will between sitting and standing or walking. (AR 471.) He opined that
Plaintiff is unable to stay positioned at a work station with a combination of sitting and standing

for an eight-hour day without needing to leave the work station to relieve symptoms. (/d.)

 

4 Dr. Wright provided a fairly comprehensive assessment of Plaintiff’s physical
functioning. However, Plaintiff does not contend that his treating physicians’ opinions “should
be given greater weight with respect to all areas of functioning,” instead claiming only that the
ALJ “does not give sufficiently good reasons to dismiss the treating physician’s opinions with
respect to the Plaintiffs ability to walk and stand.” (Doc. 6 at 5-6.) Accordingly, the court limits
its review of Dr. Wright’s opinion those portions relevant to evaluating Plaintiff's ability to walk
and stand.

11

 
The ALJ assigned “little weight” to all of Dr. Wright’s opinions, reasoning that the
statement “contains several internal inconsistencies and inconsistencies with the record.”
(AR 20.) The ALJ then noted that Dr. Wright completed his opinion after the relevant period,
and that he “had considered evidence after the date last insured to assess [Plaintiff's] residual
functional capacity at the date last insured”—1.e. “to the extent [such evidence] may reveal
worsening in symptoms or physical functioning before the date last insured.” (AR 20-21.) The
ALJ concluded Dr. Wright’s opinion was entitled to little weight for the following reasons:

[C]ontemporary treatment records through early 2015 merely described tenderness

in the lumbar spine with decreased range of motion. Similarly, the claimant’s last

appointment with Dr. Wright in May 2016, the claimant demonstrated normal gait,

motor strength, and muscle bulk. Both medical records and physical therapy notes
describe improvement in pain with physical therapy and initiation of medical
marijuana while reducing narcotic mediation [sic]... . [P]hysical therapy notes in

April 2014 describe significant progress towards the claimant’s therapy goals.

Finally, there is no basis of worsening in symptoms and functional difficulties to

support Dr. Wright’s restrictive residual functional capacity two years after his

conclusion of May 2013 that the claimant could return to work.
(AR 20-21 (internal citations removed).)

GEE

As an initial matter, the ALJ erred by failing to “‘explicitly consider’ .. . the frequency,
length, nature, and extent of [Dr. Wright’s] treatment” when assigning weight to his opinion.
Estrella, 925 F.3d at 96 (quoting Selian, 708 F.3d at 418.) Notably, at no point does the decision
mention the fact that Dr. Wright has regularly treated Plaintiff for hip, groin, and back pain since
at least 2011, with the record documenting monthly appointments during the relevant period.
Further, after reviewing the record, the court finds that the ALJ failed to comply with the
substance of the treating physician rule when evaluating Dr. Wright’s opinions regarding
Plaintiff's ability to walk and stand. First, the ALJ relied on a mischaracterization of the record

to reject these opinions. The ALJ found that “Dr. Wright’s assessment that [Plaintiff] can...

stand only two hours[] and walk only two hours in an eight-hour day is inconsistent with his

12

 

 
contemporary opinion that [Plaintiff] can ... stand up to forty-five minutes[] and walk up to one
hour at a time without needing to change position.” (AR 20.) However, it is facially consistent
for Dr. Wright to find that Plaintiff can walk or stand for 45 minutes to an hour continuously and
for two hours total, particularly since he also opined that Plaintiff requires a job that allows him
to alternate positions at will (see AR 471). Cf Micheli v. Astrue, 501 F. App’x 26, 28—29, 29 n.3
(2d Cir. 2012) (finding medical opinion internally inconsistent when treating physician opined
that the claimant could “stand or walk for only 15 minutes continuously and for two hours total”
but did not need “to either alternate positions or rest”).

The ALJ also asserted that Dr. Wright’s opinion that Plaintiff is unable to stay positioned
at a work station for an eight-hour day was internally inconsistent with his contemporary opinion
that Plaintiff's “symptoms would likely not cause him to be off-task.” (AR 20.) But Dr. Wright
specifically opined that Plaintiff's symptoms would not cause him “to be off-task doing simple
work.” (AR 20 (emphasis added).) “Simple work” refers to the amount of skill required to
perform certain job functions, not exertional requirements like standing. See 20 C.F.R.

§ 404.1568(a) CUnskilled work is work which needs little or no judgment to do simple duties
that can be learned on the job in a short period of time.”); see also Barca v. Comm’r of Soc. Sec.,
No. 2:16-CV-187, 2017 WL 3396416, at *5 (D. Vt. Aug. 8, 2017) (defining “simple” in relation
to “simple, unskilled work” as “not involved or complicated; easy to understand or do” (quoting
Simple, Collins Dictionary, https://www.collinsdictionary.com/us/dictionary/English/simple (last
visited Aug. 8, 2018))). Put another way, the fact that a claimant’s symptoms do not restrict his
ability to perform simple job duties has no bearing on whether he has standing limitations.

Cf Batease v. Berryhill, No. 2:16-CV-133-JMC, 2017 WL 1102659, at *5 (D. Vt. Mar. 24,

2017) (““[B]asic communication. . . is all that is needed to do unskilled work, and the ability to

13

 
hear and understand simple oral instructions or to communicate simple information is
sufficient.”).

In short, the court can discern no basis for finding that Dr. Wright’s walking and standing
opinions contradicted each other or any other findings in his assessment. Without further
explanation, the ALJ’s conclusory statement that these opinions are internally inconsistent
mischaracterizes the record. Barco v. Comm ’r of Soc. Sec., 330 F. Supp. 3d 913, 920 (W.D.N.Y.
2018). “[A] reason . . . that relies on a mischaracterization of the record cannot be a good reason”
for disregarding a treating source’s opinion. Jd. at 919 (quoting Wilson v. Colvin, 213 F. Supp. 3d
478, 485 (W.D.N.Y. 2016)).

The ALJ also indicated that Dr. Wright’s opinions are unsupported by his own treatment
notes. In particular, the ALJ discussed medical records showing generally “benign” clinical
findings, noting that “[p]ositive clinical findings were limited to tenderness and reduced range of
motion and emphasizing that “Dr. Wright did not observe significant neurological deficits such
as diminished strength, altered sensation, or abnormal gait.” (AR 19; see also AR 21.) But these
findings are not necessarily inconsistent with Dr. Wright’s opinion that Plaintiff suffered from
chronic hip, groin, and lower back pain that limited his ability to walk and stand on a regular and
continuing basis. See Southgate v. Colvin, No. 2:14-CV-166, 2015 WL 6510412, at *8 (D. Vt.
Oct. 28, 2015) (finding that “generally mild clinical findings .. . are not necessarily inconsistent
with [a treating physician’s] opinion that [the claimant] suffered from chronic back and neck
pain... [that] prevented him from performing sustained work activities”). Moreover, the ALJ
does not explain the connection between the noted “neurological deficits” and Plaintiffs alleged
pain and restricted mobility. Instead, the ALJ appears to have improperly substituted his own lay

interpretation of the objective medical evidence for Dr. Wright’s. Jd. (citing Balsamo v.

14

 
Chater, 142 F.3d 75, 81 (2d Cir. 1998)); see also Wolfe v. Colvin, No. 7:12-CV-0987
NAM/VEB, 2013 WL 5974225, at *5 (N.D.N.Y. Nov. 8, 2013) ([T]he ALJ is not a medical
professional and is not in a position to opine as to whether abnormalities characterized as
‘mild’... might nevertheless cause significant pain or other limitations.”).

Additionally, the ALJ erred in discounting Dr. Wright’s opinion without adequately
developing the record. “[T]he Commissioner has an affirmative duty to ‘fill any clear gaps in the
administrative record’ before rejecting a treating physician’s [opinion].” Se/ian, 708 F.3d at 420
(quoting Burgess, 537 F.3d at 129). “If the ALJ is not able to fully credit a treating physician’s
opinion because the medical records from the physician are incomplete or do not contain detailed
support for the opinions expressed, the ALJ is obligated to request such missing information
from the physician.” Correale-Englehart v. Astrue, 687 F. Supp. 2d 396, 428 (S.D.N.Y. 2010)
(citing Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996). Here, the ALJ improperly failed to address
two significant gaps in the record relating to Dr. Wright’s opinion.

First, the record was missing evidence on which Dr. Wright relied in formulating his
opinion. Although the ALJ found that Dr. Wright’s diagnosis of degenerative joint disease of the
lumbar spine was not supported by objective medical evidence, Dr. Wright noted that his
assessment of Plaintiffs condition was based partly on “imaging studies .. . [of Plaintiffs]
lumbar spine.” (AR 496.) Because—as the ALJ correctly observed—the record contains no such
imaging studies, there was a “clear gap” in the record. Accordingly, the ALJ was obligated to
request this evidence from Dr. Wright before rejecting his opinion.

Second, the ALJ erred in concluding that Dr. Wright’s opinion did not apply to the
relevant period without first recontacting Dr. Wright for additional information. The

Commissioner maintains that the ALJ properly discredited Dr. Wright’s opinion because it

15

 
postdates the date last insured. (Doc. 7.) While it is true that Dr. Wright completed the
assessment about nine months after the date last insured, this fact alone is not a sufficient reason
to reject his opinion. Rather, “opinions of treating physicians are ‘binding in the absence of
substantial evidence to the contrary even if the treating physician[s’| evaluations [were] made
after the last date on which the claimant met the special earnings requirement.’” McAllister v.
Colvin, 205 F. Supp. 3d 314, 332 (E.D.N.Y. 2016) (second and third alterations in original)
(quoting Henningsen v. Comm’r of Soc. Sec. Admin., 111 F. Supp. 3d 250, 267 (E.D.N.Y.
2015)); see also Messina v. Comm ’r of Soc. Sec. Admin., 747 F. App’x 11, 15-16 (2d Cir. 2018)
(“[W]hile a treating physician’s retrospective diagnosis is not conclusive, it is entitled to
controlling weight unless it is contradicted by other medical evidence or overwhelmingly
compelling non-medical evidence.” (first alteration in original) (quoting Byam v. Barnhart,

336 F.3d 172, 183 (2d Cir. 2003))).

Although Dr. Wright’s opinion does not specify whether it is retrospective, the ALJ
improperly failed to recontact Dr. Wright to determine whether the limitations he identified
applied to the relevant period or whether he could assess Plaintiffs functional capacity during
the relevant period. See Brown v. Astrue, 4 F. Supp. 3d 390, 400 (N.D.N.Y. 2012) (“[T]he ALJ
incorrectly discounted [the treating physician’s] assessment because it was rendered after
the date last insured without first requesting a retrospective opinion.”). As previously noted, Dr.
Wright has regularly treated Plaintiff for hip, groin, and back pain since at least 2011 and saw
him on a monthly basis during the relevant period. This longstanding treatment relationship and
familiarity with the impairments giving rise to Plaintiff's disability claim indicates that Dr.
Wright would be able to provide a retrospective opinion of Plaintiffs functional abilities during

the relevant period. “Under these circumstances, the ALJ should have recontacted [the treating

16

 

 
physician] to attempt to determine whether his opinions were intended to be retrospective and, if
not, to attempt to obtain one for the relevant period.” Bellucco v. Colvin, No. 15-CV-6483P,
2016 WL 5334438, at *16 (W.D.N.Y. Sept. 23, 2016).

The ALJ compounded these errors by selectively citing Dr. Wright’s treatment records.
“[A]n ALJ cannot recite only the evidence that supports his conclusion while ignoring contrary
evidence.” Amy P. vy. Comm’r of Soc. Sec., No. 2:17-CV-94, 2018 WL 2095345, at *6 (D. Vt.
May 7, 2018) (quoting Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir. 2016)). Here, the ALJ
improperly “cherry-picked” from Dr. Wright’s treatment notes, relying on statements that
supported his RFC while ignoring other substantive details. For example, the ALJ noted that on
January 2014 Dr. Wright characterized Plaintiff's complaints as “mild” and, “[i]n an apparent
inconsistency,” stated that it “does not limit activities and moderately limits activities.” (AR 19.)
However, the decision does not mention that in subsequent treatment notes, Dr. Wright
consistently characterizes Plaintiff's complaints as “moderate” and states that it “moderately
limits activities.” (AR 387, 389, 393, 395, 399, 401, 403).

Finally, the opinion of Dr. Leslie Abramson, a State Agency reviewing physician, does
not provide a good reason for discounting Dr. Wright’s assessment of Plaintiff's walking and
standing limitations. After reviewing Plaintiffs medical records in July 2015, Dr. Abramson
opined that Plaintiff could stand or walk for a total of six hours in an eight-hour workday.

(AR 81.) The ALJ assigned “greater weight” to Dr. Abramson’s assessment of Plaintiff's
exertional limitations, reasoning that these opinions are “consistent with and well-supported by
the objective medical evidence” and “not contradicted by the evidence received at the hearing

level.” (AR 21.)

17

 

 
“Generally, where, as here, there are conflicting opinions between treating and
consulting sources, the ‘consulting physician's opinions or report should be given limited
weight.’” Mead v. Colvin, No. 5:13-CV-71, 2014 WL 1165836, at *8 (D. Vt. Mar. 21, 2014)
(quoting Cruz vy. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990)). “This is particularly true where the
consultant did not examine the claimant and made their opinions without considering the
relevant treating source opinions.” Jd. (citing Vargas v. Sullivan, 898 F.2d 293, 295 (2d Cir.
1990) and Tarsia y. Astrue, 418 F. App’x 16, 18 (2d Cir. 2011)). Here, Dr. Abramson did not
examine Plaintiff or review Dr. Wright’s opinion before preparing her report. In her opinion, Dr.
Abramson states that the record did not contain any medical opinion evidence, indicating that she
did not have access to Dr. Wright’s medical opinion at the time she assessed Plaintiff's RFC.
Because Dr. Abramson did not review all of Plaintiffs relevant medical information, her opinion
is not “supported by evidence of record” as required to override the opinion of a treating
physician. Tarsia, 418 F. App’x at 18; see also Mead, 2014 WL 1165836 at *8 (finding ALJ
erred by assigning significant weight to the opinion of an agency consultant who neither
examined plaintiff nor considered medical opinions submitted after her review of the plaintiff's
claim). Accordingly, Dr. Abramson’s opinion does not provide a “good reason” for discrediting
Dr. Wright’s opinions regarding Plaintiff’s walking and standing limitations.

Overall, on the issue of Plaintiff's ability to stand and walk, the court concludes that the
ALJ’s reasons for discounting Dr. Wright’s opinions do not constitute “good reasons.” This
conclusion also informs the court’s review of the opinions of Dr. Fenton: the errors identified
above appear less likely to be harmless. The ALJ’s errors with respect to Plaintiff's treating

physicians are sufficient to warrant a remand.

18

 

 

 

 
I. Disposition

For all of the above reasons, the court concludes that the decision of the Commissioner
should be reversed and that this case should be remanded. Remand for further development of
the record is appropriate “[w]here there are gaps in the administrative record or the ALJ has
applied an improper legal standard.” Rosa, 168 F.3d at 82-83 (quoting Pratts v. Chater, 94 F.3d
34, 39 (2d Cir. 1996)). Here, the errors that the court has identified concern the application of the
proper legal standards. Remand for further proceedings is therefore the proper course in this
case.

Accordingly, the court does not reach Plaintiff's other arguments. Although the court is
not addressing Plaintiff's arguments concerning the ALJ’s subjective symptom evaluation, the
Commissioner should consider that issue on remand after properly reweighing the medical
opinion evidence.

Conclusion

Plaintiff's motion to reverse the Commissioner’s decision (Doc. 6) is GRANTED, and
the Commissioner’s motion to affirm the Commissioner’s decision (Doc. 7) is DENIED. The
case is REMANDED for further proceedings and a new decision.

Wh
Dated at Rutland, in the District of Vermont, this (4 day of August, 2019.

_ >

 

Geoffrey W. Crawford, Chief Judge
United States District Court

19
